                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     Samsung Electronics Co., Ltd., et al.                        4:19-cv-6773-HSG
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF
             v.
                                                     )   ATTORNEY PRO HAC VICE;
 6                                                   )
     IXI Mobile (R&D) Ltd., et al.                       ORDER
                                                     )   (CIVIL LOCAL RULE 11-3)
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Daniel R. Pearson                     , an active member in good standing of the bar of
 9    The State of Texas           , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: IXI Mobile (R&D) Ltd. and IXI IP, LLC in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                John V. Picone III                      an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      2121 N. Pearl St., Suite 1200, Dallas, Texas        70 S. 1st Street
14    75201                                               San Jose, CA 95113
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (214) 888-4848                                      (408) 286-9800
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    dpearson@caldwellcc.com                             jpicone@hopkinscarley.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 24070398     .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 01/15/20                                               Daniel R. Pearson
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Daniel R. Pearson                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the
                                                              he party.

28   Dated: 1/24/2020
                                                               UNITED STATES
                                                                      ST
                                                                      STATES DISTRICT JUDGE Octo
                                                                                            October
                                                                                               obe
                                                                                                ber 2012
                                                                                                    201

     PRO HAC VICE APPLICATION & ORDER
                STATE BAR OF TEXAS


Office of the Chief Disciplinary Counsel

January 08, 2020



Re: Mr. Daniel Rollins Pearson, State Bar Number 24070398


To Whom It May Concern:

This is to certify that Mr. Daniel Rollins Pearson was licensed to practice law in Texas on November
06, 2009, and is an active member in good standing with the State Bar of Texas. "Good standing"
means that the attorney is current on payment of Bar dues; has met Minimum Continuing Legal
Education requirements; and is not presently under either administrative or disciplinary suspension
from the practice of law.


This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
operation of rule or law.


Sincerely,




Seana Willing
Chief Disciplinary Counsel
SW/jw




   P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167
